El Juez Presidente Señor Snyder
emitió la opinión del Tribunal.
EN MOCIÓN DE RECONSIDERACIÓN
En 1942 Belarmino Álvarez Feito constituyó un fideico-miso de acciones de una corporación a favor de sus dos hijos menores de edad. En 1950 .el entonces Tesorero notificó a Álvarez ciertas deficiencias de contribuciones sobre ingresos para los años 1943, 1944 y 1945 fundadas* en que el ingreso proveniente del fideicomiso era atribuí ble a Álvarez. Éste radicó querella ante el anterior Tribunal de Contribuciones para que se dejaran sin efecto las referidas deficiencias. Luego de un juicio en los méritos, el anterior Tribunal de Contribuciones sostuvo la actuación del Tesorero y declaró sin lugar la querella.
Por los motivos expuestos en su opinión, la mayoría de este Tribunal confirmó la sentencia del tribunal sentenciador. Álvarez v. See. Hacienda, 78 D.P.R. 412. El Juez Asociado Sr. Pérez Pimentel y el autor de esta opinión concurrimos en *19el resultado. El contribuyente radicó moción de reconsidera-ción. Además, varios amici curiae han comparecido pidién-dole al Tribunal que cambie los fundamentos de su sentencia. El Secretario de Hacienda ha radicado su oposición a la mo-ción del contribuyente y a las de los amici curiae.
I

Validez del Fideicomiso

En el umbral del caso nos confrontamos con la cuestión de si, como ocurre aquí, un fideicomiso puede ser creado válidamente por el padre con sus propios bienes en beneficio de sus hijos menores de edad no emancipados. 1
Este problema no se le presentó al tribunal sentenciador ni fué resuelto por aquél. 2 Tampoco las partes lo argu-mentaron ante nos en sus alegatos originales. Sin embargo, toda vez que el mismo es examinado en detalle' en la anterior *20opinión de la mayoría y en los alegatos en reconsideración, creemos conveniente pasar sobre la cuestión de la validez del fideicomiso aquí envuelto.
El punto básico en que debemos hacer hincapié al comen-zar es que en un fideicomiso el título legal de los bienes y las utilidades que resultan de dichos bienes son dos cosas sepa-radas. El fiduciario es el dueño del título legal, mientras que la “propiedad en equidad” descansa en los beneficiarios. Esta división entre el título legal y la propiedad en equidad es la médula del concepto de fideicomiso. Es. contraria a los conceptos del derecho civil en que el fideicomiso, según existe en el derecho angloamericano, era desconocido anterior-mente. (3) Pero el fideicomiso se ha hecho formar parte de nuestro Código Civil. (4)
*21La separación entre el título legal y la propiedad en equi-dad en un fideicomiso constituyó el ratio decidendi de la Parte I en el caso de Belaval v. Tribl. de Expropiaciones, supra. En dicho caso los padres crearon un fideicomiso sobre ciertos bienes inmuebles a favor de sus dos hijos menores de edad y de uno concebido pero no nacido aún. Posteriormente, El Pueblo de Puerto Rico expropió los terrenos en cuestión. En una decisión unánime resolvimos, revocando al anterior Tribunal de Expropiaciones, que el dinero depositado por El Pueblo como compensación por dichos bienes debía ser pagado directamente al fiduciario en vez de seguirse el procedimiento provisto en los arts. 614 et seq. del Código de Enjuiciamiento Civil, ed. de 1933, 32 L.P.R.A. sees. 2721 a 2723 — en relación con los arts. 159 y 212 del Código Civil, 31 L.P.R.A. sees. 616 y 786 — para la enajenación o gravamen de bienes de menores,
Dijimos en el caso de Belaval a la pág. 271 que la orden en contrario del anterior Tribunal de Expropiaciones “. . . está en pugna abierta con el concepto básico de la institución sobre fideicomiso traída a Puerto Rico por la Ley de 1928, que es una adaptación de la que se había hecho en Panamá en el año 1925 siguiendo el sistema anglosajón de ‘trusts’.” Después de citar los arts. 834, 849 y 864 a 867 del Código Civil, 31 L.P.R.A. sees. 2541, 2556 y 2571 a 2574, relativos a fidei-comisos, añadimos a las págs. 273 a 274:
“De acuerdo con estas disposiciones resalta el error en que incurrió el tribunal inferior al sostener que para la inversión de los bienes en fideicomiso de que se trata, deben aplicarse los artículos 614 y siguientes del Código de Enjuiciamiento Civil, que son aquéllos que se refieren al procedimiento a seguirse en aquellos casos en que, según el Código Civil, necesitan los padres o tutores de menores o incapacitados, autorización judicial para actos o contratos que se refieren a la guarda de dichos menores o incapacitados y de sus bienes. En estos casos se trata de bienes pertenecientes al menor o incapacitado. En el del fidei-comiso, los bienes que pertenecían al fideicomitente han sido trasmitidos al fiduciario, quien tiene todos los derechos y accio-nes correspondientes al pleno dominio, con la única limitación de *22que el traspaso se hace de acuerdo con lo que haya ordenado el ñdeicomitente, para beneficio del fideicomisario. ... El título sobre las propiedades traspasadas en fideicomiso está en el fidu-ciario y así inscrito en el Registro de la Propiedad sujeto a las condiciones del fideicomiso, y no en los menores beneficiarios en este caso. ... La parte realmente interesada en obtener el dinero consignado en el procedimiento de expropiación forzosa no la constituyen los menores sino el fiduciario, pues a él corres-pondería iniciar cualquier acción que, como consecuencia de dicho procedimiento, pudiera surgir. . . (Bastardillas nues-tras, excepto “pleno dominio”.)
Como se desprende de la anterior cita, reconocimos en el caso de Belaval que en un fideicomiso los bienes pertenecen al fiduciario, aun cuando desde luego se administran para bene-ficio del fideicomisario. Teniendo en mente que el título legal y el interés en equidad son separados, pasamos a la contención de que un fideicomiso no puede válidamente crearse por un padre a nombre de sus hijos menores con bienes pertenecien-tes al padre. Esta contención, que es aceptada en la anterior opinión de la mayoría, no puede reconciliarse con los casos de Belaval v. Tribl. de Expropiaciones, supra, y Clínica Julia v. Sec. de Hacienda, supra. Antes del caso de autos, este Tribunal nunca había discutido específicamente la cuestión de la validez de un fideicomiso creado por un padre en beneficio de sus hijos menores de edad bajo el Código Civil. Pero en los casos de Belaval y de Julia nuestras decisiones necesaria-mente se basaron en la premisa de que tal fideicomiso es válido. (5)
Como ya se ha indicado, resolvimos en el caso de Belaval que el dinero depositado como compensación por la expropia-ción de bienes en fideicomiso debía ser pagado directamente al fiduciario en vez de seguirse el procedimiento provisto en los arts. 614 et seq. del Código de Enjuiciamiento Civil. Aun más significativo, sobre el punto ahora bajo consideración, es *23el hecho de que en el caso de Belaval el fiduciario no habría tenido derecho al depósito hecho por el Pueblo si el fideicomiso no hubiera sido válido.
El caso de Belaval también trata de la cuestión de si bienes puestos en fideicomiso para un menor ya concebido pero no nacido aún, estaban sujetos a la contribución sobre donaciones impuesta por la Ley núm. 303, Leyes de Puerto Rico, 1946, 13 L.P.R.A. sees. 881 a 905. A tenor con la sec. 1 de la Ley núm. 303, 13 L.P.R.A. see. 881, una donación “. . . incluye también cualquier transferencia en fideicomiso (trust).” En el caso de Belaval el menor fué concebido antes de la fecha de vigencia de la Ley núm. 303, pero nació después de la referida fecha. Resolvimos en la Parte II de la opinión del caso de Belaval que la contribución sobre donaciones no tenía que ser pagada sobre esta transferencia porque el fideicomiso tuvo eficacia cuando la escritura de fideicomiso se otorgó y fué aceptada por el fiduciario antes de la fecha de vigencia de la Ley núm. 303, y no cuando nació el menor con posterioridad a la fecha de vigencia de dicha Ley. También indicamos que el fideicomiso respondía de la contribución impuesta bajo la sec. 20(a) (1) de la Ley de Contribuciones sobre Ingresos. Nuevamente aquí el significado de la Parte II de la opinión del caso de Belaval es que nuestra discusión de la cuestión de la contribución sobre donaciones estaba predicada en la pre-misa de que se puede válidamente crear un fideicomiso por el padre a favor de sus hijos menores, tanto de los ya nacidos como de los no nacidos aún. Belaval v. Tribl. de Expropiaciones, supra, págs. 276-82.
En el caso de Juliá, el Dr. Juliá y su esposa establecieron un fideicomiso de acciones de la Clínica Dr. Mario Juliá, Inc., a favor de sus dos hijos menores de edad. Bajo los términos del fideicomiso cada uno de los beneficiarios tenía derecho a recibir 25% del ingreso neto procedente del fideicomiso, que no excediera de $2,400; el fiduciario tenía la facultad dé reinvertir el remanente del ingreso del fideicomiso. El fidu-ciario prestó a la corporación la suma de $70,000 con intereses *24al 5 % anual. La corporación pagó los intereses al fiduciario en 1946, 1947 y 1948. Resolvimos, contrario a la contención del Secretario de Hacienda, que la corporación tenía derecho a deducir estos pagos de intereses. Así lo resolvimos porque, contrario a la Ley Federal, la sec. 32(a) (2) de nuestra Ley, según fué enmendada por la Ley núm. 107, Leyes de 1943, no prohibía las deducciones de tales pagos de intereses en relación con un fideicomiso. Clínica Juliá v. Sec. de Hacienda, supra, págs. 533-42, 546-49. Es importante advertir que si el fideicomiso no hubiera sido válido, las acciones hu-bieran pertenecido al Dr. Juliá y a su esposa más bien que a los fiduciarios. Y nuestra sec. 32(a) (2), tal cual disponía entonces, hubiera prohibido la deducción de intereses pagados por la corporación al Dr. Juliá y a su esposa, toda vez que ellos eran dueños de la mayoría de las acciones de la corpo-ración. Aquí nuevamente la implicación necesaria de nues-tra decisión fué que el fideicomiso creado por el Dr. Juliá y su esposa en beneficio de sus hijos menores de edad era válido. En verdad, nuestra discusión del caso de Helvering v. Clifford, supra, en el caso de Juliá a las págs. 540-541 — y nuestra conclusión en dicho caso al efecto de que la doctrina del caso de Clifford no era de aplicación a los hechos del de Juliá — no podía tener significación alguna a no ser que estuviéramos aceptando la validez del fideicomiso propiamente dicho.
Reafirmamos la posición que implícitamente asumimos en los casos de Belaval y de Juliá sosteniendo la validez de un fideicomiso creado por un padre a nombre de sus hijos me-nores con bienes pertenecientes al padre. De acuerdo con el art. 855 del Código Civil, ed. de 1930, 31 L.P.R.A. see. 2562, un fideicomiso puede crearse “. . . en cualquier forma, para cualquier fin y bajo cualesquiera términos o condiciones que no infrinjan la ley o la moral pública o que no se prohíban específicamente en este Código.” Nada encontramos en el Código Civil que prohíba específicamente a un padre crear con sus bienes un fideicomiso a favor de sus hijos menores de edad. No vemos motivo alguno para injertarle tal restric-*25ción al art. 855. Además, existen casos análogos que nos convencen de que tal fideicomiso es válido. Primeramente, un padre puede bajo las circunstancias debidas hacerle una donación a sus hijos menores de edad. (6) En segundo lugar, puede crear un fideicomiso, presumiblemente con sus propios bienes, a favor de sus hijos futuros.(7) En tercer lugar, según admite la opinión anterior de la mayoría en 78 D.P.R. a la pág. 423, un extraño puede crear válidamente un fidei-comiso a favor de un menor. Los problemas con referencia a bienes y a ingresos de un menor son sustancialmente los mismos en estas tres situaciones que en el caso de autos. Nuestro Código Civil permite los fideicomisos y las donaciones en estos tres casos; en la misma forma, el fideicomiso aquí envuelto es válido. (7a)
Nada encontramos en los arts. 155 y 156 del Código Civil que sea incompatible con nuestra conclusión de que un fidei-comiso puede crearse válidamente por un padre con sus pro-pios bienes a favor de un hijo menor de edad. El art. 156 *26nada tiene que ver con tal fideicomiso ya que dicho artículo no contempla el traspaso de la propiedad por el padre. (8) El art. 155 nada tiene que ver con el cuerpo del fideicomiso, ya que como hemos visto éste se “adquiere” por el fiduciario y no por el menor. (9) El art. 155 sólo entraría en juego si y cuando se recibiese por los beneficiarios menores de edad algún ingreso del fideicomiso de conformidad con la escritura de fideicomiso. Tal ingreso serían bienes adquiridos por los menores “a título lucrativo”.(10) Y bajo el art. 155 dicho ingreso pertenecería a los menores en calidad de propiedad de éstos, pero el usufructo de este ingreso pertenecería al padre en este caso. Resolvemos en la Parte II, en vista de la administración y control por el padre del derecho de los beneficiarios menores de edad a recibir el ingreso del fidei-comiso aquí envuelto y en vista de otros factores, que dicho ingreso es tributable al padre-fideicomitente, aun cuando dicho ingreso sea propiedad perteneciente a los menores bajo •el art. 155. Pero estas consideraciones en cuanto a (1) título .sobre el cuerpo del fideicomiso y sobre los ingresos de éste bajo el art. 155 y (2) la tributabilidad de éstos al padre-fideicomitente bajo nuestra Ley de Contribuciones sobre In-*27gresos, no menoscaba la validez del fideicomiso creado bajo los arts. 834 a 874 del Código Civil. (10a) Por el contrario, son parte de la fórmula mediante la cual armonizamos (1) los arts. 155 y 156 y otros artículos del Código Civil, con (2) los arts. 834 a 874 del Código Civil, que proveen la constitución de fideicomisos, y con (3) las secciones de la Ley de Contri-buciones sobre Ingresos que se refieren a ingresos de fidei-comisos. (11)
Finalmente indicamos que en este caso es innecesario con-siderar la cuestión de si un padre con patria potestad puede jamás renunciar o enajenar el usufructo de bienes pertene-cientes a sus hijos menores de edad. En primer lugar, no existe problema alguno con respecto al cuerpo del fideicomiso: nada hay que pueda el padre renunciar, ya que fué el fidu-ciario y no el menor el que adquirió los bienes en fideicomiso. En segundo lugar, en cuanto al ingreso del fideicomiso, baste decir en este caso que el padre no ha renunciado el usufructo de dicho ingreso en vista del hecho de que — como se expone en *28detalle en la Parte II — bajo el Código Civil el derecho de los beneficiarios menores de edad a retirar el ingreso según se provee en la escritura de fideicomiso aquí envuelta le da de-recho al padre a administrar y a controlar el ingreso del fideicomiso. (12)
Resolvemos que el fideicomiso en este caso es válido no obstante haber sido creado por un padre con sus propios bienes en beneficio de sus hijos menores no emancipados. (13) Pasemos ahora a la diferente cuestión de si el ingreso del fideicomiso en este caso es tributable al fideicomitente.
HH f — <

Aunque el fideicomiso sea válido, el ingreso procedente de este es tributable al fideicomitente.

El hecho decisivo en este caso es que la cláusula quinta de la escritura de fideicomiso, según aparece en 78 D.P.R. a las págs. 421-22, instruye a los fiduciarios a invertir las utilidades “. . . que no hayan sido retiradas . . .” por los *29beneficiarios. Como indicamos en la Parte I, el art. 156 del Código Civil nunca es de aplicación al cuerpo o a las utili-dades de un fideicomiso, véase el escolio 8 y el texto que lo precede. También, como hemos visto en la Parte I, a tenor con el art. 155 el cuerpo de un fideicomiso pertenece al fidu-ciario, pero cualquier ingreso proveniente del mismo recibido por los menores beneficiarios constituiría propiedad de me-nores ; por otro lado, el usufructo de este ingreso pertenecería al padre-fideicomitente.
Aquí la escritura de fideicomiso permite a los beneficiarios retirar las utilidades. Pero el art. 154 exigía al padre (1) determinar si ejercitaba este derecho a retirar las utili-dades y (2) administrarlas para los beneficiarios menores de edad si y cuando fueran recibidas de los fiduciarios. (14) Esta facultad de retirar y administrar las utilidades de parte del padre — junta con la propiedad del padre en el usufructo de tales utilidades de conformidad con el art. 156 — son suficien-tes para que el ingreso.del fideicomiso sea tributable al padre a tenor con las sees. 22(h) y 15(a) de la Ley de Contribu-ciones sobre Ingresos. Helvering v. Stuart, supra, y Helvering v. Clifford, supra.
En el caso de Stuart el Tribunal Supremo resolvió, a las págs. 169 a 171, que a tenor con la see. 167 del Código Federal de Rentas Internas entonces en vigor, un padre que establecía un fideicomiso con una disposición al efecto de que el ingreso del mismo podría, a discreción de los fiduciarios, usarse para alimentos de sus hijos menores de edad, respondía de contri-buciones sobre el ingreso del fideicomiso aun cuando de hecho dicho ingreso no fuere usado para tales alimentos. Al resolver que el fideicomitente debía pagar contribuciones sobre tal ingreso de conformidad con el art. 167, la corte dijo a las págs. 170-71: “Bajo una disposición de esta índole la posi-bilidad del uso del ingreso para relevar al fideicomitente, pro tanto, de su obligación de padre [de proveer alimentos] es *30suficiente para incluir todo el ingreso de estos fideicomisos en beneficio de menores dentro de la regla de atribución [al fideicomitente] establecida en Douglas v. Willcutts [296 U. S. 1].” (Bastardillas y corchetes nuestros.) (15)
La sec. 20(h) de nuestra Ley de Contribuciones sobre Ingresos — sec. 20 (h), Leyes de Puerto Rico, 1925,13 L.P.R.A. see. 699 (fe) — fue copiada sustancialmente de la see. 167 del Código Federal de Rentas Internas de 1924. Dispuso en su parte pertinente que “Cuando cualquier parte del ingreso de un fideicomiso puede ser . . . distribuida al cesionario . . . dicha parte del ingreso del fideicomiso deberá ser incluida, al computarse el ingreso neto del cesionario.” La see. 167 de la Ley Federal ha sido enmendada varias veces. Pero el caso de Stuart surgió bajo la see. 167 cuando ésta virtual-mente era idéntica a nuestra sec. 20(fe). Esta parte del caso de Stuart en consecuencia es de aplicación a casos que surjan bajo nuestra sec. 20 (fe). (16)
*31En este caso el padre tenía el derecho tanto de deter-minar si el ingreso debía retirarse como el de administrarlo a tenor con el art. 154 del Código Civil; además, a él per-tenece el usufructo de dicho ingreso bajo el art. 155. Bajo dichas circunstancias somos de opinión que el ingreso es atribuíble al padre-fideicomitente a tenor con la sec. 22(h) de la Ley. El padre aquí ciertamente podía recibir tanta ventaja del .fideicomiso como la que recibió el del caso de Stuart donde la única ventaja potencial que el padre tenía era la posibilidad, que nunca ocurrió,(17) de que el ingreso pudiera, a discreción del fiduciario, usarse para alimentos de sus hijos menores de edad. El caso de Stuart, particular-mente según lo refuerza el de Clifford trae como resultado que el ingreso del fideicomiso en el caso de autos sea tributable al padre-fideicomitente de conformidad con la see. 22 (h). (18)
El caso de Helvering v. Clifford, supra, robustece nuestra conclusión de que el ingreso del fideicomiso aquí envuelto es *32tributable al fideicomitente. En dicho caso el Tribunal Supremo resolvió que el ingreso proveniente de un fideicomiso era tributable bajo la entonces sec. 22(a) de la Ley Federal —nuestra sec. 15(a), 13 L.P.R.A. see. 694 — aun cuando no fuera pagadera al propio fideicomitente y no se fuera a apli-car al pago de sus obligaciones legales, si él retenía el control del fideicomiso tan plenamente que todavía quedaba en efecto práctico como dueño del caudal objeto del fideicomiso. En Helvering v. Stuart, supra, a las págs. 168 a 169, la corte devolvió el caso en cuanto a uno de los fideicomisos allí en-vueltos para que el tribunal sentenciador determinara si la sec. 22(a) Federal, interpretada conjuntamente con la see. 167 Federal, hacía necesario que se atribuyera al fideico-mitente el ingreso de este fideicomiso en particular. La infe-rencia era que la interrelación de estas dos secciones “. . . pu-diera operar en el sentido de justificar una contribución [al fideicomitente] bajo la . . . see. 167, aun cuando ésta no fuere aplicable en alguna otra forma.” 2 P-H, Federal Taxes, 1955, pág. 15,150. Véanse Mallinckrodt v. Nunan, 146 F.2d 1 (C.A. 8, 1945), cert. denegado, 324 U. S. 871; Emery v. Commissioner of Internal Revenue, 156 F.2d 728 (C.A. 1, 1946). Cf. Commissioner of Internal Revenue v. Bateman, 127 F.2d 266 (C.A. 1, 1942).(19) De esto surge que en nuestro caso, aun si la sec. 20 (h) — nuestro equivalente de la see. 167 Federal — no fuere suficiente, por sí sola, para hacer que el ingreso del fideicomiso sea atribuíble al fideico-mitente, la sec. 15(a) — copiada de la sec. 22(a) Federal — al interpretarse conjuntamente con la sec. 20(h), requeriría. *33ese resultado a tenor con los términos de este fideicomiso y a la luz de los arts. 154-55 del Código Civil y del caso de Hernández, aun en cuanto a ingresos que de hecho no han sido retirados por los beneficiarios. Cf. nuestra discusión del caso de Clifford según éste se aplica a los hechos del caso de Julia a las págs. 540-41 de este último caso, a que ya nos hemos referido en la Parte I. (20)
El caso de Hernández v. Tribunal de Contribuciones, supra, surgió bajo diferentes artículos del Código Civil y no envolvía bienes poseídos en fideicomiso. Sin embargo, lo resuelto en dicho caso — que ingresos procedentes de bienes pertenecientes a menores son tributables a la sociedad de gananciales constituida por la madre y el padrastro — es enteramente compatible con la conclusión a que aquí llegamos. *34Además, en el caso de Julia este Tribunal a la pág. 534 implí-citamente aceptó el razonamiento del tribunal sentenciador al efecto de que el 25% del ingreso del fideicomiso pagadero a los beneficiarios menores de edad era tributable a su padre, el fideicomitente. (21)
Resta por considerar el art. 225 del Reglamento núm. i, copiado sustancialmente del Reglamento Federal de aquella época, que dispone en parte: “Si un menor ha sido emancipado por su padre, el producto de su trabajo constituye su propio ingreso y no es necesario incluir tales entradas, independientemente de la cantidad, en la planilla del padre. ;Si la totalidad del ingreso neto de un menor proveniente de -cualesquiera bienes que posea, y de cualquier fondo depositado en fideicomiso para él con un fiduciario o tutor, y del producto de su trabajo en caso de habérsele emancipado, .asciende por lo menos a $1,000, o su ingreso bruto a $5,000 por lo menos, bien él o su tutor, u otra persona encargada de .su persona o bienes para él deberá radicar una planilla como •en el caso de cualquier otro individuo. Véase el art. 231. '.En ausencia de prueba en contrario, se presumirá que un padre tiene el derecho legal al producto del trabajo del menor y debe incluirlo en su planilla.”
La segunda oración de la porción antes copiada es inválida en vista del resultado a que llegamos en este caso y en el de Hernández. Así debimos haberlo dicho en dicho caso en lugar de descansar como lo hicimos a la pág. 719 en la pre-sunción contenida en la última oración del art. 225, que se aplica sólo a ingreso producto del trabajo y no a ingreso que no es tal producto. Véanse 8 Mertens, Law of Federal In*35come Taxation, sec. 47.12, págs. 560-61; id., Sup. 1955, pág. 228. Cf. arts. 201 y 207 del Reglamento núm. 1. (22)
En algún otro caso un padre podría concebiblemente cons-tituir un fideicomiso válido en beneficio de sus hijos menores de edad que pueda traer como resultado una reducción en las contribuciones sobre ingresos que la familia en conjunto viniera obligada a pagar. Corresponde a la Asamblea Legis-lativa y no a este Tribunal determinar si ésa es una polí-tica sabia.

Por los motivos expuestos, la anterior opinión de la ma-yoría publicada en 78 D.P.R. será dejada sin .efecto y sustituida por ésta. La moción para que se reconsidere la sentencia dictada será declarada sin lugar.


(1) Suponemos argüendo, según sostiene la anterior opinión de la ma-yoría, que en 1942 se constituyó un fideicomiso irrevocable no obstante el esfuerzo anterior del padre en 1941 de hacer a los beneficiarios una dona-ción absoluta de las acciones aquí envueltas. También suponemos que no surge problema alguno debido a lo siguiente: (1) los certificados de accio-nes fueron librados originalmente a favor de los dos menores y nunca fueron transferidos a los fiduciarios en los libros de la corporación; (2) los che-ques de dividendos fueron expedidos a la orden de los menores; (3) dichos cheques fueron endosados a nombre de cada uno de los menores “por” el fiduciario y depositados en un banco. Tampoco hemos considerado los requisitos de ley en cuanto a la duración de un fideicomiso. Véanse los arts. 839, 842, 846 y 848 del Código Civil, 31 L.P.R.A. sees. 2546, 2549, 2553 y 2555.


(2) El tribunal sentenciador basó su decisión en dos fundamentos: Pri-mero, no existe un fideicomiso válido porque el fideicomitente no era dueño de las acciones cuando trató de constituir el fideicomiso en 1942 toda vez que las había donado a sus hijos en 1941. (Hemos supuesto — y la anterior opinión de la mayoría así lo sostiene — que la “donación” anterior no per-judicó por sí misma la validez del fideicomiso, véase el escolio 1.) Segundo, aun suponiendo que el fideicomiso es válido, el derecho potencial de los hijos a retirar el ingreso del fideicomiso lo hace tributable a su padre-fideico-mitente, citando los arts. 155 y 156 del Código Civil, la see. 20 (h) de nuestra Ley de Contribuciones sobre Ingresos, los arts. 201 y 207 (2) del Reglamento núm. 1, Helvering v. Stuart, 317 U. S. 154, y Helvering v. Clifford, 309 U. S. 331. Discutimos este segundo fundamento en la Parte II, infra.


 Patton, Trust Systems in the Western Hemisphere, XIX Tulane L. Rev. 398; Patton, El Futuro de la Legislación de Fideicomiso, XVII Rev. Jur. U.P.R. 221, 224; Mayda, “Trusts” and “Living Law” in Europe, 103 U. Pa. L. Rev. 1041, y autoridades allí citadas; Bolgár, Why no Trusts in the Civil Law, 2 Am. J. Comp. L. 204; 1 Restatement, Trusts, Introductory Note; I Scott, Trusts, 2da. ed., págs. 3-10; II, id., págs. 962-74.


 La Ley núm. 41, Leyes de Puerto Rico, 1928, que dispone la cons-titución de los fideicomisos, fué incorporada al Código Civil como sus arts. 834 al 874.
El art. 834 del Código Civil, 31 L.P.R.A. see. 2541, define un fideicomiso como sigue: “El fideicomiso es un mandato irrevocable a virtud del cual se trasmiten determinados bienes a una persona, llamada fiduciario, para que disponga de ellos conforme lo ordene la que los trasmite, llamada fideico-mitente, a beneficio de este mismo o de un tercero, llamado fideicomisario.”
La frase “mandato irrevocable” fué usada en un esfuerzo por encajar el concepto de fideicomiso en términos que fueran conocidos a los civilistas. La sabiduría de describir la ley de-fideicomisos en términos del mandato ha sido cuestionada. De cualquier modo, lo importante es que el art. 834. reconoce que . . se trasmiten . . . bienes . . .” al fiduciario. Conforme a esto, según lo ha reconocido este Tribunal, el fiduciario es el dueño del título legal de los bienes en fideicomiso, no empece que en el art. 834 se caracterice el fideicomiso como un “mandato irrevocable”. Belaval v. Tribl. de Expropiaciones, 71 D.P.R. 265; Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509; Douglas v. Registrador, 55 D.P.R. 665; véase Patton, supra, págs. 413, 420-21, particularmente el escolio 55. Véase además, el art. 865 del Código Civil, 31 L.P.R.A. see. 2572.
La separación entre el título legal y la propiedad en equidad se ilustra vivamente por la regla de que un padre puede usar sus propios bienes para crear un fideicomiso para sí. Artículo 834 del Código Civil, 31 L.P.R.A. see. 2541; Douglas v. Registrador, supra.


 En verdad, como ya hemos indicado, aún en el presente caso el Secretario de Hacienda no argumentó en su alegato original ante este Tribunal que un padre no puede válidamente constituir un fideicomiso para sus hijos menores de edad de acuerdo con el Código Civil.


 Un fideicomiso es distinto a una donación graciosa. Piris v. Registrador, 67 D.P.R. 811. Pero aun en el caso de una donación, no hay mo-tivo alguno por el cual bajo las circunstancias debidas un padre no pueda hacer una donación a sus hijos menores de edad. II Rodríguez Navarro, Doctrina Civil del Tribunal Supremo 1798-9, comentando el art. 625 del Código Civil Español, equivalente al art. 567 de nuestro Código Civil, 31 L.P.R.A. see. 2002; Piris'y. Registrador, supra; Federico de Castro, El Autocontrato en el Derecho Privado Español, 151 Revista de Legislación y Jurisprudencia, 384, 416 et seq. (1927).


 El art. 845, 31 L.P.R.A. see. 2552, prescribe así: “La constitución de fideicomiso a favor de persona no existente, a excepción únicamente de hijos futuros del ñdeicomitente, será nula y sin valor.” La sec. 20 (a) (1) de la Ley de Contribuciones sobre Ingresos siempre ha reconocido el fidei-comiso a favor de hijos aún no nacidos para fines contributivos.
Es difícil creer que la Asamblea Legislativa tuvo por miras el permitir la creación de tales fideicomisos establecidos por un padre en beneficio de hijos por nacer y prohibirlos para hijos ya nacidos. Véase el último párrafo del art. 867 del Código Civil.


 Los arts. 847 y 774 del Código Civil, 31 L.P.R.A. sees. 2554 y 2581, prohíben el uso de los fideicomisos para derogar o modificar el sistema here-ditario establecido por el Código Civil. Pero esa medida previsora no hace ineficaz per se el fideicomiso aquí envuelto. Haremos frente, cuando surjan, a los problemas de herencia a la luz del fideicomiso aquí envuelto. Véase la segunda cláusula de la escritura de fideicomiso según ésta aparece en 78 D.P.R. a la pág. 421.


 La primera oración del art. 156 dispone: “Pertenece al padre o a la madre en propiedad y usufructo lo que el hijo adquiera con caudal de cada uno de ellos.”
Véase 4 Castán, Derecho Civil Español, Común y Foral, sexta edición, que interpreta el art. 161 del Código Civil Español, equivalente a nuestro art. 156, a la pág 48: “(a) Bienes adquiridos con caudal de los padres, que éstos hayan puesto bajo la administración del hijo. Ya hemos dicho que vienen a sustituir el antiguo peculio profectieio. Los hijos tienen sobre tales bienes únicamente la administración precaria que les hayan concedido sus padres (de los cuales son verdaderos mandatarios) ; y los padres conservan la propiedad y el usufructo del caudal y de todos sus rendimientos, a no ser que cedan expresamente al hijo el todo o parte de las ganancias que obtengan, en cuyo caso no estarán estas últimas sujetas a colación (art. 161).”


 El art. 155 provee en parte lo siguiente: “Los bienes que el hijo no emancipado haya adquirido o adquiera con su trabajo o industria, o por cualquier título lucrativo, pertenecen al hijo en propiedad, y en usu-fructo a los padres que le tengan en su potestad y compañía . . .”.


 En la versión en inglés de esta opinión usamos la frase “título lucrativo” y no “for a valuable consideration” por no ser ésta una traduc-ción adecuada de la primera.


 El art. 849 del Código Civil, 31 L.P.R.A. see. 2556, controla la cuestión del consentimiento para constituir un fideicomiso. Dicho artículo provee en parte: “La vida legal de un fideicomiso comienza desde que el fiduciario acepta el mandato, con lo cual se hace irrevocable.” El art. 849 se aplica aquí y también a fideicomisos para fines no pecuniarios y a fideico-misos para hijos futuros bajo el art. 845. Como ya se ha indicado en la Parte II del caso de Belaval v. Tribl. de Expropiaciones, supra, págs. 276 a 282, específicamente resolvimos que el fideicomiso en dicho caso tuvo vigencia cuando el fiduciario aceptó el fideicomiso y no cuando posterior-mente nació el menor.


 Es interesante indicar que la sec. 20 de nuestra Ley de Contribu-ciones sobre Ingresos reconoció en 1925 un fideicomiso para fines contribu-tivos aun antes de que se autorizaran los fideicomisos por la Ley núm. 41, Leyes de Puerto Rico, 1928.
Además, si bien no gobierna el caso ante nos, la Asamblea Legislativa aparentemente pensó en 1954 que un fideicomiso como el aquí envuelto era válido. Dispuso en la see. 167 (c) de la Ley de 1954 que el ingreso de un fideicomiso no es tributable al fideicomitente meramente porque dicho in-greso pueda ser aplicado para alimentos de un beneficiario a quien el fidei-comitente está legalmente obligado a alimentar excepto hasta el monto en que dicho ingreso sea de hecho así aplicado. Al así ponerse a la par con la Ley Federal tal como ésta leía antes del 1954, véase el escolio 16, la Asamblea Legislativa aparentemente supuso que un fideicomiso como el que nos ocupa era válido.


 Cf. Guerra, v. Ortiz, 71 D.P.R. 613, confirmado en 187 F.2d 496 (C.A. 1, 1961); Hernández v. Tribl. Contribuciones, 73 D.P.R. 710; Fournier v. Fournier, 78 D.P.R. 430; y Blanco v. Tribl. de Contribuciones, 72 D.P.R. 865, 864, ninguno de los cuales controla esta cuestión específica.
Si la escritura de fideicomiso obligaba específicamente al fiduciario a acumular el ingreso del fideicomiso o a gastarlo en alguna otra forma que no fuera entregándolo al beneficiario menor de edad, podría surgir una cuestión diferente en cuanto a renuncia del usufructo por el padre. Es innecesario enfrentarnos a dicha cuestión en este caso y nada decimos en cuanto a la misma.


 Los fideicomisos frecuentemente son creados para propósitos dis-tintos a los de contribuciones sobre ingresos. De ser este fideicomiso nulo —según se indica en la anterior opinión de la mayoría — podrían surgir problemas que envuelvan la sucesión, los acreedores y los pagos a los beneficiarios. Véase Schuyler, Payments under Void Trusts, 65 Harv. L. Rev. 597. Otras cuestiones habrían también acosado a las partes a la luz de la anterior opinión de la mayoría. Primeramente, ¿podría tal fideicomiso, si bien nulo en sus comienzos, convertirse en válido de permanecer sin sufrir modificación alguna y llegar los beneficiarios a su mayor edad? En se-gundo lugar, de contestarse esta pregunta en la afirmativa, ¿sería el ingreso del fideicomiso bajo estas circunstancias tributable al fideicomitente después de llegar los beneficiarios a ser mayores de edad? En tercer lugar, ¿qué impacto tendría la see. 167 (c) de la Ley de Contribuciones sobre In-gresos de 1954 — véanse escolios 16 y 11 — en este caso y en otros similares en cuanto a ingreso obtenido después de su fecha de vigencia?


 El art. 154 prescribe en parte: “La administración de los bienes de los hijos que estén bajo la patria potestad pertenece, en primer término, .al padre . . .”. Cf. Blanco v. Tribl. de Contribuciones, supra, págs. 864-65.


 El caso de Stuart envolvía fideicomisos revocables. 317 U. S. a las. págs. 158 y 159. Pero esta porción del caso se aplica también a fideicomisos irrevocables debido (1) al amplio lenguaje utilizado por el Tribunal Supremo y (2) al hecho de haberse resuelto que el ingreso de un fideicomiso es tributable al fideicomitente de acuerdo con la see. 167 de la Ley Federal más bien que con la sección que trataba de fideicomisos revocables — la see. 166, equivalente a nuestra sec. 20 (g). Paul, Trusts and Federal Taxation, 31 Taxes 608. El Congreso se dió cuenta de que esta porción del caso de Stuart se aplicaba a fideicomisos irrevocables. Los Comités de la Cámara y del Senado así lo manifestaron en sus informes recomendando se enmen-dara la see. 167 que dejaba sin efecto esta porción del caso de Stuart. II Seidman, Legislative History of Federal Income and Excess Profits Tax Laws, págs. 2118-21; 6 Mertens, Law of Federal Income Taxation, pág. 528.


 En 1943 el Congreso añadió un nuevo apartado (c) a la see. 167 disponiendo que el ingreso de un fideicomiso no se considerará tributable al fideicomitente por el mero hecho de que dicho ingreso pueda aplicarse para alimentos de un beneficiario menor de edad excepto hasta el monto en que dicho ingreso sea de hecho así utilizado. Sec. 134(a) de la Ley de Rentas Internas de 1943, 26 U.S.C.A. Int. Rev. Acts 458; II Seidman, supra, págs. 2118 y 2119. Pero la sec. 20 (h) de nuestra Ley permaneció en vigor desde 1924 hasta 1954, cuando la Asamblea Legislativa incorporó a nuestra Ley la enmienda Federal de 1943. Véase la see. 167 de la Ley núm. 91, Leyes de Puerto Rico, 1954, conocida como la Ley de Contribuciones sobre Ingresos de 1954. Por consiguiente, esta parte del caso de Stuart es aplicable bajo' la sec. 20 (h) de nuestra Ley, siempre que proceda, a ingresos de un fidei-comiso entre 1924 y 1954.


 Igual que en el caso de Stuart, como cuestión de hecho los benefi-ciarios no retiraron ingreso alguno en este caso. El fiduciario retiró algún dinero del banco en que se habían depositado los cheques de dividendos y lo invirtió en hipotecas sobre bienes inmuebles de acuerdo con los términos del fideicomiso; el resto del dinero permaneció en el banco.


 El problema que surgió debido a lo resuelto por el caso de Stuart a las págs. 169 a 171, desapareció de la Ley Federal cuando el Congreso lo “revocó legislativamente” en 1943. Véase el escolio 16. Nuestra Asamblea Legislativa no tomó acción sobre el asunto hasta el 1954, cuando sustituyó la sec. 20(h) de nuestra Ley de 1924 con la see. 167 de la Ley de Contri-buciones sobre Ingresos de 1954, Ley núm. 91, Leyes de Puerto Rico, 1954. Nuestra sec. 167(c) de 1954, redactada en lenguaje sustancialmente similar a la enmienda federal de 1943 “revocando” el caso de Stuart, dispone que “el ingreso de un fideicomiso no será considerado tributable al fideicomi-tente . . . meramente porque dicho ingreso, a discreción ... del fiduciario . . . pueda ser aplicado o distribuido para el sustento o mantenimiento de un beneficiario a quien el fideieomitente está legalmente obligado a sostener o mantener, excepto hasta el monto en que dicho ingreso sea así aplicado o distribuido.” Pero nuestra see. 167 (c) sólo se aplica a ingresos cubiertos por la Ley de 1954. Por tanto, dejamos para otra oportunidad las conse-cuencias que surgirían en esta jurisdicción de la “revocación legislativa” del caso de Stkart. Esto tendrá que considerarse junto con el problema Clifford. En cuanto al presente status de dicho caso, véase el escolio 20. Cf. 6 Mertens, supra, sec. 36.49, págs. 328-30; id., see. 36.57, págs. 339-40. T véanse los escolios 16 y 11.


 Cf. San Gerónimo Dev. Co. v. Treas. et al., 233 F.2d 126 (C.A. 1, 1956), a la pág. 133: “. . . el Tribunal Supremo de los Estados Unidos-muchas veces nos ha indicado, al rechazar interpretaciones literales de leyes contributivas basadas en ‘sutilezas atenuadas’, que la imposición de contri-buciones ‘es un asunto práctico’ en el cual los tribunales no deben preocu-parse-mucho con los ‘refinamientos de título’. Véase Harrison v. Schaffner, 312 U. S. 579, 581, 582 (1941). Véase además Helvering v. Clifford, 309 U. S. 331 (1940).”
Véase Kennedy, Federal Income Taxation of Trusts and Estates, Capítulo 6, págs. 558 et seq.; Sup. 1953. págs. 74 et seq.


 El caso de Clifford causó una gran inseguridad y considerables litigios. Véanse 6 Mertens, supra, sec. 37.17, pág. 472 et seq.; Paul, supra, págs. 613-15; Nota, 60 Yale L. J. 1426. En ,su consecuencia, el Comisio-nado Federal promulgó el llamado Reglamento Clifford. 26 Code of Federal Regulations, sec 29.22 (a.)-21, 22 (1949); 6 Mertens, supra, págs. 484-92; Guterman, Federal Income Taxation of Inter Vivos Trusts, 9th Annual Institute on Federal Taxation, N.Y.U., 183; Cleary, The Clifford Regulations Reexamined, 12 id., pág. 741. Posteriormente, en 1954, el Congreso incor-poró mucha de esta reglamentación a la Ley Federal; y dispuso además que la sec. 61 de la Ley Federal de 1954, imagen de la anterior see. 22 (a) Federal, equivalente a nuestra sec. 15(a.), en adelante no jugaría papel alguno en la cuestión ante nos. Secciones 671-78, Federal Internal Revenue Code of 195 U; Mertens, Code Commentary, por Zimet et al., secs. 671-78, págs. 58-72; Kamin, Surrey y Warren, The Internal Revenue Code of 195 U: Trusts, Estates and Beneficiaries, 54 Col. L. Rev. 1237, 1259-64; Craven, Taxation of Estate and Trust Income under the 1951 Code, 103 U. Pa. L. Rev. 602, 621-28; Holland, Kennedy, Surrey y Warren, A Proposed Revision of the Federal Income Tax Treatment of Trusts and Estates — American Law Institute Draft, 53 Col. L. Rev. 316, 358-67; Murray, Income Taxation of Short-Term and Controlled Trusts, 1955 Tax Institute, U.S.C. Law School Tax Institute, 497; Greenberger, Changes in the Income Taxation, of Clifford Type Trusts, 13th Annual Institute on Federal Taxation, N.Y.U., 165. Véanse Rice, Judicial Trends in Gratuitous Assignments to Avoid Federal Income Taxes, 64 Yale L.J. 991; Pedrick, Familiar Obligations and Federal Taxation: A Modest Suggestion, 51 N.W.U L. Rev. 53.
En Puerto Rico solamente tenemos la guía- — o la inseguridad, según algunos — del caso de Clifford y otros relacionados. No tenemos regla-mento o disposiciones estatutarias — ni aún en la Ley de 1954 — en cuanto al efecto de la anterior sec. 15(a), que es ahora la 22(a), sobre la cuestión, de si el ingreso de un fideicomiso es atribuíble al fideicomitente.


 La contención del gobierno en el caso de Julia, en cuanto a que el interés no era deducible, falló porque las enmiendas hechas a nuestra Ley con anterioridad al 1954 no habían llevado el mismo ritmo de las enmiendas Federales declarando no deducibles los pagos de intereses a fiduciarios bajo ciertas circunstancias. Cf. secs. 24(c) (3) y 24(6) (2) (A) de nuestra Ley ide Contribuciones sobre Ingresos de 1954.


 Es interesante indicar que la Asamblea Legislativa dispuso lo si-guiente en la see. 22 (m) (1) de la Ley de Contribuciones sobre Ingresos de 1954: “Cantidades recibidas por concepto de servicios de un menor serán incluidas en su ingreso bruto y no en el ingreso bruto de los padres, aun cuando dichas cantidades no sean recibidas por el menor.”